PER CURIAM.
Appellant seeks reversal of an order of direct criminal contempt. Because the lower court failed to inquire as to whether appellant had any cause to show why he should not be adjudicated guilty of contempt and failed to give appellant an opportunity to present excusing or mitigating evidence, as required by Florida Rule of Criminal Procedure 3.830, the judgment of direct criminal contempt must be reversed. See Royster v. State, 668 So.2d 346, 346 (Fla. 1st DCA 1996); Clark v. State, 625 So.2d 68, 69 (Fla. 1st DCA 1993); O’Neal v. State, 501 So.2d 98, 100 (Fla. 1st DCA 1987). Our reversal is “without prejudice to the institution of proper contempt proceedings.” Royster, 668 So.2d at 346.
BOOTH and BENTON, JJ., CONCUR; WOLF, J„ SPECIALLY CONCURRING WITH OPINION.